Name: Commission Regulation (EEC) No 230/82 of 29 January 1982 determining to what extent applications for import licences lodged during the first quarter of 1982 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 82 Official Journal of the European Communities No L 22/51 COMMISSION REGULATION (EEC) No 230/82 of 29 January 1982 determining to what extent applications for import licences lodged during the first quarter of 1982 for high-quality fresh , chilled or frozen beef and veal can be accepted that available ; whereas all the applications can there ­ fore be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), as amended by Regulation (EEC) No 3715/81 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3752/81 (3) fixed the quantity of high-quality fresh , chilled or frozen beef and veal that can be imported under special conditions in the first quarter of 1982 ; Whereas, the applications lodged during the first quarter of 1982 are for a total quantity smaller than All applications for import licences for the first quarter of 1982 in respect of high-quality fresh , chilled or frozen beef and veal shall be accepted in full . Article 2 Ihis Regulation shall enter into force on 1 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 38 , 11 . 2. 1981 , p . 1 . ( 2) OJ No L 373 , 29 . 12 . 1981 , p . 1 . (') OJ No L 374, 30 . 12 . 1981 , p . 15 .